* Writ of error granted November 28, 1923.
This was a suit in equity, filed by the appellants, as the plaintiffs, against J. C. Spivey and others, as the defendants, in the district court of Polk county to have reviewed, canceled, and annulled a judgment, which had been rendered by that court in favor of the defendants and against the plaintiffs for $75,000.
Defendants in due time interposed a plea in abatement, which the court sustained, and plaintiffs prosecuted this appeal.
The judgment attacked by the present suit was, by order of this court on June 21, 1923, reversed, and the cause remanded to the district court of Polk county. 255 S.W. 193. There is, therefore, nothing further that could be accomplished by judgment of this court sustaining or reversing the judgment in this cause. It is ordered that the appeal be dismissed at appellants' cost.